DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blasi et al. (hereinafter, Blasi) in view of Zota et al (hereinafter, Zota) (IDS “Conductance Quantization ….nanowire MOSFETs” submitted by the applicant, of record).
Regarding claim 1, Blasi (Fig. 1)  teaches an amplifier comprising: a field-effect transistor having a one-dimensional channel comprising a semiconductor material for conducting electrons along a main direction of the one-dimensional channel, the main direction perpendicular to a cross-section of the one-dimensional channel, wherein dimensions of said cross-section are, together with said semiconductor material such that the one-dimensional channel exhibits quantized conduction of electrons along said main direction (see figure 1 unit (4) and also see page 1708 right-hand column, first paragraph which states that the HEMT used in D1 is a cryogenic HEMT under this conditions HEMT exhibits quantized conduction of electrons, see the text in the abstract of Kristensen et al. (IDS “Quantum point contacts formed in ….and overgrowth” submitted by the applicant, of record) and an electrical circuit configured to operate the transistor (it is noted that Blasi teaches all about gate biasing of the cryogenic HEMT LNA shown in figure 1. Additionally, see on page 1710 right-hand column second and third paragraphs, accompanied by figure 6 and specifically figure 7, which discloses a Vgs automatic biasing biasing which results in its optimum at Vgs -0,3V at which the transconductance is at its first peak).
Blasi does not explicitly teaches the electrical circuit configured to operate the transistor at a value of gate-to-source voltage bias corresponding to a peak value of a 
Zota (page 257) teaches a transistor can be operated at a peak of its transconductance in order to delivers optimum of its performance.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to modify the circuit of Blasi with the teaching of Zota in order to improving the transistor operating and performance.
Accordingly, as and obvious consequence above, the combination teaches wherein the electrical circuit can be configured to operate the transistor at a value of gate-to-source voltage bias corresponding to a peak value of a peak of a transconductance of the one-dimensional channel with respect to gate-to-source voltage bias values.
Regarding claims 2 & 20, wherein the electrical circuit is configured to operate the transistor at a value of the gate-to-source voltage bias corresponding to a peak value of a first peak of transconductance of the one- dimensional channel, the first peak corresponding to a first conduction sub-band of said semiconductor material (which discloses operating the transistor at the first peak of the transconductance, see figure 7 and figure 8 of Zota which discloses the first peak of the transconductance being the largest of the five peaks shown therein)
Regarding claims 3 & 21, wherein said electrical circuit comprises a tracking circuit configured to identify said value of gate- to-source voltage bias and set the amplifier for it to operate at the identified gate voltage bias (see abstract, figure 1 
Regarding claim 4, wherein said amplifier is a low-noise amplifier (see page 1708, right column and first paragraph teaching about LNA).
Regarding claim 5, wherein said transistor comprises two or more one-dimensional channels for conducting electrons along respective main directions of the one-dimensional channels, wherein each of the one-dimensional channels is similar to others of said one-dimensional channels, wherein dimensions of respective cross-sections of the one-dimensional channels are, together with their respective semiconductor material, such that the one-dimensional channels exhibit, each, quantized conduction of electrons along their respective main directions, and said electrical circuit is configured to operate the transistor at a same value of gate- to-source voltage bias corresponding to a peak value of a peak of a transconductance of each of the one-dimensional channels ( see Blasi, directed to two or more channels for the transistor of claim 1, see figure 1, the multi-stage cryogenic HEMT transistor and as it is quite common in the art to have a number of channels under the same gate).
Regarding claim 6 & 7, the combination does not explicitly teach the claims 6 & 7 invention.
However, the selection of the particular characteristics of wherein said amplifier is adapted to be operated at a temperature of less than or equal to 10 K; and wherein an average dimension of said cross-section is less than or equal to 30 nm is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the amplifier is adapted to be 
Regarding claims 8 & 9, wherein said semiconductor material comprises a III-V semiconductor material wherein said III-V semiconductor material comprises InGaAs (which considered as intended used since these material are well-known in the semiconductor technology).
Regarding claims 10 & 13, wherein the transistor includes a substrate, a layer of said semiconductor material extends on top of the substrate and is structured so as to form said one-dimensional channels, and the transistor further includes: 4Serial No. 16/433,163Reply to Office Action of October 28, 2020an insulating layer portion in contact with the semiconductor material layer; raised source and drain contact layer portions extending on top of the one-dimensional channel, on opposite sides of the insulating layer portion; a dielectric material covering the raised source and drain contact layer portions; and a gate metal embedded in the dielectric material and reaching said insulating layer portion; and wherein the amplifier further comprises spacers protruding from the semiconductor layer and extending laterally along sidewalls of said insulating layer portion, between the raised source and drain contact layer portions (deal with material compositions and usage for the transistor. Those details are considered known otherwise for the same purpose as intended by the application).
Regarding claim 11-12 & 14, wherein the gate metal comprises one or more of: Ti, Pd, Au, Cu, and TiN; wherein said insulating layer portion comprises one or each of A1203 and HFO2 and wherein said semiconductor material and the raised source and 
Regarding claim 15, An apparatus, comprising one or more amplifiers, each according to claim 1, wherein each of the one or more amplifiers is configured to amplify signals transmitted in or by the apparatus, in operation thereof ( see above discussion, where the combination teaching one stage amplifier. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add more amplifier stage since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.
Regarding claim 16, wherein the apparatus is a quantum computer hardware apparatus comprising superconducting qubits (which considered as intended used).
Claim 17 is rejected in the same manner as discussed above in claim 4.
Regarding claim 18, wherein at least one of said amplifiers is arranged on a return signal path, so as to amplify radio- frequency signals returned from one or more of the qubits, in operation (see detail return path, Fig. 1of Blasi).
Claims 19 & 22 are rejected in the same manner as discussed above in claims 1 & 6 respectively.
Regarding claim 23, wherein the amplifier is operated so as to amplify a superconducting qubit readout signal of a quantum information processing apparatus (which considered as intended use, since the applicant merely states that the amplifier is operated so as to amplify a superconducting qubit readout signal).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843